Title: Le Coeur to John Adams, 31 July 1778
From: Le Coeur, M.
To: Adams, John



Monsieur

Ce 31 Juillet 1778


Vous avez eu la bonté de me confier M. votre fils. c’est pour lui donner toute l’education possible, je me ferai honneur de mettre ses talens à profit je crois que vous devez être satisfait; pour le mettre au Latin j’aurois désiré qu’il entendit un peu mieux le françois et qu’il ait plus de facilite à apprendre par mémoire. il travaille et ne perd point de tems, il faut esperer qu’avec la bonne volonté qu’il a, il ne sera pas long tems sans faire des progrès rapides. Lundi prochain il commencera.

J’ai Lhonneur d’etre tres parfaitement Monsieur Votre tres humble et tres obéissant Serviteur
Le Coeur

